DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/422,331, application filed on 05/24/2019.  Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
3.            The information disclosure statement (IDS) submitted on 05/28/2019 is/are in compliance with the provisions of 37 CFR 1.97.  
4.	Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by TAKAHASHI et al. (US PG Pub No. 2015/0060611).

7.          With respect to claim 1, TAKAHASHI teaches:
(see charging device supplying charging power, paragraph [0037]); 
a cable suspension post having a support post and a suspension arm (support post, arm mounted to support post, paragraph [0045]), 
the suspension arm being coupled to the support post at one end of the suspension arm and at least vertically suspended away from the support post (see Figure 4, suspension arm 10 suspended away from post B [or 41]);
a charging cable electrically coupled to the charging station, at least a portion of the charging cable being suspended from the suspension arm (see charging cable 40 suspended from the suspension arm 10, see Figure 4); and
a charging connector electrically coupled to, and free-hanging from, the suspended portion of the charging cable (see charging connector 43, free-hanging from suspended portion of charging cable 40, see Figure 4),
the charging connector being swingingly displaceable with the suspended portion of the charging cable (see Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5).

8.          With respect to claim 2, TAKAHASHI teaches:
wherein the suspension arm is fixed at only a first end of the suspension arm (see Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5), and 
(see Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5).

9.          With respect to claim 3, TAKAHASHI teaches:
wherein at least a portion of the suspension arm is at least 4 meters above an adjacent ground surface (charging cable above the ground, paragraph [0043]).

10.          With respect to claim 4, TAKAHASHI teaches:
wherein the charging station is configured to output around 150 kilowatts to around 8 megawatts of electrical power (see charging device delivering/supplying power to charge vehicle, paragraph [0035-0040], Figures 4-5)

11.          With respect to claim 5, TAKAHASHI teaches:
wherein the suspension arm is rotatably coupled to the support post (see Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5).

12.          With respect to claim 6, TAKAHASHI teaches:
wherein the suspension arm is rotatable about a central longitudinal axis of the support post (see Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5).

13.          With respect to claim 7, TAKAHASHI teaches:
wherein at least a portion of the suspension arm is at least vertically pivotal relative to at least another portion of the suspension arm and/or relative to the support (see Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5).

14.          With respect to claim 8, TAKAHASHI teaches:
wherein the suspension arm is rotatably coupled to the support post, and wherein at least a portion of the suspension arm is at least vertically pivotal relative to at least another portion of the suspension arm and/or relative to the support post so as to accommodate adjustment of a vertical position of at least a suspended end of the suspension arm (see Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5).

15.          With respect to claim 9, TAKAHASHI teaches:
wherein the suspension arm is rotatable relative to at least one of (1) the support post (see Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5), and 
another portion of the suspension arm, and further wherein the cable suspension post includes at least one actuator and at least one driver (arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5), 
the at least one driver coupled to at least one of the suspension arm and the support post and configured to facilitate rotatable displacement of the suspension arm upon actuation of the at least one actuator (see Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5).

16.          With respect to claim 10, TAKAHASHI teaches:
wherein the charging connector includes an input device configured for engagement by a user of the system, the input device providing information that at least initiates actuation of the at least one actuator (see paragraphs [0035]-[0040], Figures 4-5).

17.          With respect to claim 11, TAKAHASHI teaches:
wherein the input device comprises one or more force sensors that are coupled to one or more handles of the charging connector (see charging connector 43, free-hanging from suspended portion of charging cable 40, see Figure 4).

18.          With respect to claim 12, TAKAHASHI teaches:
wherein the input device includes at least one toggle switch (see paragraphs [0035]-[0040], Figures 4-5).

19.          With respect to claim 13, TAKAHASHI teaches:
a charging station configured to output a supply of electrical power (see charging device supplying charging power, paragraph [0037]); 
a cable suspension post having a support post and a suspension arm (support post, arm mounted to support post, paragraph [0045]), 
the suspension arm being suspended away from the support post, at least a suspended end of the suspension arm being rotatably displaceable relative to at least one of the support post and another portion of the suspension arm (see Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5);
a charging cable electrically coupled to the charging station, at least a portion of the charging cable being suspended from the suspended end of the suspension arm (see charging cable 40 suspended from the suspension arm 10, see Figure 4); and
(see charging connector 43, free-hanging from suspended portion of charging cable 40, electrical connection between charging connector and charging cable, paragraph [0037-0040], see Figure 4).

20.          With respect to claim 14, TAKAHASHI teaches:
wherein the suspended portion of the charging cable and the charging connector are at least rotatable about a single point along the suspension arm (Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5). 

21.          With respect to claim 15, TAKAHASHI teaches:
wherein the cable suspension post further includes at least one actuator and at least one driver, the at least one driver coupled to at least one of the suspension arm and the support post and configured to facilitate rotatable displacement of the suspension arm upon actuation of the at least one actuator (Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5).

22.          With respect to claim 16, TAKAHASHI teaches:
wherein the charging connector includes an input device configured for engagement by a user of the system, the input device providing information that at least initiates actuation of the at least one actuator (see paragraphs [0035]-[0040], Figures 4-5).

23.          With respect to claim 17, TAKAHASHI teaches:
(see charging connector 43, free-hanging from suspended portion of charging cable 40, see Figure 4).

24.          With respect to claim 18, TAKAHASHI teaches:
a charging station configured to output a supply of electrical power (see charging device supplying charging power, paragraph [0037]); 
a cable suspension post having a support post and a suspension arm, the suspension arm being suspended away from the support post (support post, arm mounted to support post, paragraph [0045]);
a charging cable electrically coupled to the charging station, at least a portion of the charging cable being downwardly suspended from the suspension arm (see charging cable 40 downwardly suspended from the suspension arm 10, see Figure 4); and
a connection device comprising a charging connector, a recognition system, a controller (see charging connector 43, free-hanging from suspended portion of charging cable 40, electrical connection between charging connector and charging cable, paragraph [0037-0040], see Figure 4; see charging device supplying power via charging device and controller 41 in Figure 4, paragraph [0035-0040]), and
a plurality of connection actuators, the charging connector being electrically and mechanically coupled to an end of the suspended portion of the charging cable (electrical connection between charging connector and charging cable, paragraph [0037-0040], see Figure 4), 
(see position of vehicle in charging port, paragraph [0004]; see position of vehicle at charging port, paragraph [0007]; changing charging position of charging cable and arm for position of vehicle, paragraph [0023]),
the controller configured to receive, from the recognition system, information regarding the location of the one or more position indicators and to issue at least an actuation signal to one or more of the plurality of connection actuators to displace the charging connector into alignment, and/or engagement, with the connector of the electric vehicle (position of vehicle in charging port, paragraph [0004]; see position of vehicle at charging port, paragraph [0007]; changing charging position of charging cable and arm for position of vehicle, paragraph [0023]).

25.          With respect to claim 19, TAKAHASHI teaches:
wherein the recognition system is an optical recognition system (see charging device, suspension system for charging vehicle in a different position, see Figures 4-5, paragraph [0035-0040]).

26.          With respect to claim 20, TAKAHASHI teaches:
wherein at least a suspended end of the suspension arm is rotatably displaceable relative to at least one of the support post and another portion of the suspension arm (Figure 4, suspension arm 10 suspended away from post B [or 41]; see suspension arm being rotatable about at least two different axis, see Figure 4 in conjunction with Figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851